 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS GOFF,                                     Case No. 1:15-cv-00937-AWI-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR SUMMARY JUDGMENT, WITHOUT
            v.                                        PREJUDICE
14
     GAMEZ, et al.,                                   (ECF NO. 64)
15
                        Defendants.
16

17

18

19          Thomas Goff (“Plaintiff”) is a former state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
21          On January 28, 2019, Plaintiff filed a motion for summary judgment (ECF No. 64), which

22   the Court will deny without prejudice.

23          Plaintiff’s motion does not comply with this Court’s local rules. Under Local Rule

24   260(a), “[e]ach motion for summary judgment or summary adjudication shall be accompanied by

25   a ‘Statement of Undisputed Facts’ that shall enumerate discretely each of the specific material

26   facts relied upon in support of the motion and cite the particular portions of any pleading,
27   affidavit, deposition, interrogatory answer, admission, or other document relied upon to establish

28
                                                       1
 1
     that fact. The moving party shall be responsible for the filing of all evidentiary documents cited
 2
     in the moving papers.” However, Plaintiff failed to file a “Statement of Undisputed Facts.”
 3
            Moreover, based on the facts of this case, the Court finds that Plaintiff’s motion is
 4
     premature because discovery has not yet been opened.
 5
            Accordingly, IT IS ORDERED that Plaintiff’s motion for summary judgment is DENIED,
 6
     without prejudice to Plaintiff re-filing the motion in compliance with this Court’s local rules and
 7
     after discovery has been opened.
 8

 9   IT IS SO ORDERED.
10
        Dated:     April 15, 2019                              /s/
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
